



COURT OF APPEAL FOR ONTARIO

CITATION: R.
    v. Hillier, 2021 ONCA 591

DATE: 20210830

DOCKET: C67879

Feldman, Tulloch and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Hillier

Appellant

Ryan Heighton, for the appellant

Amanda Hauk, for the respondent

Heard: in writing

On appeal from the conviction entered on September 6, 2019 and
    the sentence imposed on December 13, 2019 by Justice A. Thomas McKay of the Ontario
    Court of Justice.

ADDENDUM

[1]

On March 24, 2021, we released our decision in which we allowed
    the appeal, set aside
the convictions on counts 2, 4
    and 5 and ordered a new trial on those counts. With the agreement of the
    respondent, the conviction on count 3 was quashed. We also set aside the
    conviction on count 1 and substituted a conviction for simple possession. We
    then invited the parties to file written submissions on the appropriate
    sentence to be imposed on count 1, including allowance for time already served.

[2]

The parties filed their submissions,
    but those submissions only reached the panel very recently. The parties jointly
    submit that a sentence of six months should be imposed on count 1 before credit
    for pre-sentence custody. We agree that that is an appropriate sentence for the
    offence.

[3]

The appellant has already spent more
    than a year in pre-trial custody. Consequently, we impose a sentence of time
    served on count 1.

K. Feldman J.A.

M. Tulloch J.A.

I.V.B. Nordheimer J.A.


